Citation Nr: 1647332	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of ruptured left ear drum.

4.  Entitlement to service connection for emphysema


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Veteran contends that he has hearing loss and tinnitus as a result of noise exposure in service and that he has emphysema due to exposure to asbestos when working on ship repairs during service.  He also contends that he experienced a ruptured right ear drum during submarine pressure training. 

The Board determines that a remand is necessary for all claims.  With respect to the Veteran's hearing loss and tinnitus claims, the Board finds that a September 2011 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of noise trauma during military service.  The examiner grounded the opinion in an Institute of Medicine (IOM) report that concluded that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the development of delayed onset hearing loss because the requisite longitudinal animal and human studies have not been done.  The examiner's indication that the lack of current supporting evidence is because the necessary research had not been done is not the same as a finding that such a relationship could not exist.  Moreover, the opinion does not reflect consideration of the Veteran's description of experiencing hearing loss and tinnitus in service and since.  Therefore, the Veteran should be afforded another VA examination with regard to these claims.  

With regard to the ruptured ear drum claim, the Veteran reported that he has had ear infections that he attributes to a ruptured ear drum in service.  VA treatment notes reflect a history of ear infections.  Consequently, a VA opinion as to the existence and etiology of this disability should also be obtained. 

In addition, the Veteran was not provided with a VA examination to assess the existence and etiology of his emphysema.  The Veteran testified in July 2016 that he was exposed to asbestos during shipbuilding.  He also testified that he had been diagnosed with emphysema by VA in the previous couple of years, but the most recent VA treatment note of record is dated in June 2013.  Therefore, all current VA treatment notes should be added to the claims file and a VA examination conducted to assess the existence and etiology of the Veteran's respiratory disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including, but not limited to, VA treatment notes dated from June 2013 to the present.

2.  The Veteran should also be afforded a VA examination by an audiologist or a physician with sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss, tinnitus, and ruptured ear drum disability.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's bilateral hearing loss and tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorders originated during active service or are otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements and testimony.  

The examiner should also state a medical opinion as to whether the Veteran has a disability associated with a ruptured left ear drum and whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or are otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements and testimony.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of any respiratory disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each respiratory disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements and testimony.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




